MATHEWS, Circuit Judge
(dissenting in part).
Here for review is an order1 of the Federal Trade Commission that petitioner, Ultra-Violet Products, Inc., in connection with the offering for sale, sale or distribution of petitioner’s therapeutic lamp known as Life Lite, or any other lamp of substantially similar construction, whether sold under the name or any other name, do forthwith cease and desist from directly or indirectly:
“1. Disseminating or causing to be disseminated any advertisement by means of the United States mails or by any means in commerce, as ‘commerce’ is defined in the *818Federal Trade Commission Act,2 which represents, directly or b.y implication,
“(a) that said lamp is a sun lamp, or that it affords benefits to the skin or to the general health of the user comparable to those afforded by natural sunlight;
“(b) that said lamp constitutes a cure or remedy or a competent or adequate treatment for barber’s itch, ringworm, athlete’s foot, acne, eczema, psoriasis, shingles, or erysipelas;
“(c) that said lamp constitutes a cure or remedy for sores or ulcers, or that it constitutes a competent treatment therefor except insofar as it may stimulate the healing process in those cases in- which the infection causing such conditions is confined to the surface of the skin;
“(d) that said lamp possesses any therapeutic value in the treatment of asthma, hay fever, bronchitis, colds, sinus trouble, or discharge from the ears;
“(e) that said lamp possesses any therapeutic value in the treatment of anemia;
“(f) that said lamp builds up in the body resistance to disease;
“(g) that said lamp has any tonic effect upon the blood, that it produces any chemical reaction with respect to the blood stream, or that it is of any assistance in overcoming a deficiency of white or red corpuscles;
“(h) that said lamp builds up the resistance of the body to infection, or that it stimulates the endocrine glands;
“(i) that said lamp affords any stimulation to the tissues of the skin in excess of such stimulation as may result from its irritating effect;
“(j) that said -lamp quiets or soothes the nerves or the nerve endings in the skin;
“(k) that said lamp acts as an antacid or has any alkalizing effect upon the body;
“(1) that said lamp improves the general tone of the body, makes the body strong, increases vitality, or improves mental reaction ;
“(m) that said lamp tones up the nervous system, induces sleep, or relieves pain;
“(n) that said lamp normalizes chemistry of the body, improves metabolism, or builds new tissues, except insofar as its use may result in the production of Vitamin D.
“2. Disseminating or causing to be disseminated any advertisement by means of the United States mails or by any means in commerce, as ‘commerce’ is defined in the Federal Trade Commission Act, which fails to reveal that excessive exposure to said lamp either with respect to proximity or length of time may result in injury to the user; that said lamp should not be used in the case of pellagra, lupus erythematosus, of certain types of eczema; and that said lamp should never be used unless goggles are worn to protect the eyes; provided, however, that such advertisement need contain only the statement, ‘Caution: Use Only As Directed,’ if and when the directions for use, wherever they appear on the label, in the labeling, or both on the label and in the labeling, contain a warning to the above effect.
“3. Disseminating or causing to be disseminated any advertisement by any means for the purpose of inducing, or which is likely to induce, directly or indirectly, the purchase in commerce, as ‘commerce’ is defined in the- Federal Trade Commission Act, of said lamp, which contains any representation prohibited in paragraph 1 hereof, or which fails to comply with the affirmative requirements set forth in paragraph 2 hereof.”
The order was issued in a proceeding by the Commission against petitioner under § 5(b) of the Federal Trade Commission Act, 15 U.S.C.A. § 45(b), and was based on findings to the effect that petitioner was engaged in the business of selling and distributing its lamp in commerce ;3 that, in the course and conduct of its business, petitioner disseminated advertisements, by United States mails and by other means, in commerce and otherwise, for the purpose of inducing, and which were likely to induce, the purchase of its lamp, in commerce and otherwise; that the advertisements made the representations mentioned in paragraphs 1(a) to l(n) of the order;4 that the representations were misleading; that the advertisements failed to reveal *819the facts mentioned in paragraph 2 of the order; and that, in the light of thé representations, these facts were material.
The findings are supported by evidence and hence are conclusive.5 Upon the facts found, the Commission properly concluded that the advertisements disseminated by petitioner were false advertisements,6 and that petitioner’s dissemination thereof constituted an unfair or deceptive act or practice in commerce 7 and it properly ordered petitioner to cease and desist therefrom.8
Paragraphs 1(a) and 1(f) of the order do not (as my associates seem to think) prevent petitioner from telling the truth about its lamp. They merely prevent it from disseminating advertisements containing representations which the Commission, upon ample evidence, has found to be misleading.
The order should be affirmed in toto and should be enforced.

 Section 4 of the Act, 15 U.S.C.A. § 44, defines “comnieree” as “commerce among the several States or with foreign nations, or in any Territory of the United States or in the District of Columbia, or between any such Territory and another, or between any such Territory and any State or foreign nation, or between the District of Columbia and any State or Territory or foreign nation.”


 See footnote 2.


 My associates speak of “items A and E,” “items B, C, D, F” and “item G” of the order. There are no such “items.”


 Federal Trade Commission Act, § 5 (c), 15 U.S.C.A. § 45(e).


 Federal Trade Commission Act, § 15 (a), 15 U.S.C.A. § 55(a).


 Federal Trade Commission Act, § 12, 15 U.S.C.A. § 52.


 Federal Trade Commission Act, § 5 (b), 15 U.S.C.A. § 45(b).